Citation Nr: 1211546	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-27 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for axonal peripheral neuropathy of the bilateral lower extremities with residual motor and sensory loss, claimed as secondary to service-connected degenerative joint and disc disease of the lumbar spine.

2.  Entitlement to special monthly compensation based on the need for aid and attendance or being housebound.

3.  Entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to April 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Winston-Salem Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled to present testimony at a Videoconference hearing before a Veterans Law Judge in December 2011.  However, correspondence received from the Veteran's representative in November 2011 indicated that the Veteran was in a nursing home and he wished to withdraw his request for a hearing.  As the Veteran has not requested that the hearing be rescheduled, the Board deems the request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims for entitlement to special monthly compensation based on the need for aid and attendance or being housebound and for entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the service connection claim on appeal has been accomplished.

2.  The Veteran was diagnosed with axonal peripheral neuropathy of the bilateral lower extremities with residual motor and sensory loss.

3.  It is as likely as not that the Veteran's axonal peripheral neuropathy of the bilateral lower extremities with residual motor and sensory loss has been permanently worsened beyond normal progression by service-connected degenerative joint and disc disease of the lumbar spine.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for establishing service connection for axonal peripheral neuropathy of the bilateral lower extremities with residual motor and sensory loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the regulations pertaining to VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim for service connection.  Given the favorable action taken herein, and the need to remand the additional claims on appeal for readjudication following the assignment of disability ratings for service-connected axonal peripheral neuropathy of the bilateral lower extremities with residual motor and sensory loss, the Board finds that no further assistance in developing the facts pertinent to the Veteran's service-connection claim is required at this time.


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.310 (a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a non service-connected disability by a service-connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (b).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

The Veteran seeks service connection for a bilateral leg condition, diagnosed as axonal peripheral neuropathy of the bilateral lower extremities with residual motor and sensory loss, claimed as secondary to service-connected degenerative joint and disc disease of the lumbar spine.  It has not been asserted or contended, nor does the evidence show, that the Veteran's current bilateral leg condition is directly related to service.  Thus, service connection on a direct basis is not warranted.

The Veteran asserts that his diagnosed as axonal peripheral neuropathy of the bilateral lower extremities with residual motor and sensory loss, is a result of or has been aggravated by his service-connected degenerative joint and disc disease of the lumbar spine.  The Veteran is service-connected, in pertinent part, for degenerative joint and disc disease of the lumbar spine, currently rated as 40 percent disabling.  

The evidence in this case reveals that in April 1994, the Veteran underwent a VA general medical examination.  He complained of low back pain associated with sciatica of the left leg and paresthesias of the left foot.  The examiner diagnosed degenerative disc disease of the lumbar spine.  

In April 2004, a private treatment record stated that the Veteran had frequent falls "since hospitalization."  Initial complaints of neck pain also appeared in April 2004 and following an x-ray examination of the cervical spine, the Veteran was diagnosed with severe degenerative disc disease at multiple levels.  In June 2004, the Veteran reportedly fell while getting out of bed.  It was noted that the Veteran experienced ataxia that resulted in difficulty balancing and controlling his left leg, which reportedly seemed sluggish to the Veteran, and which resulted in several falls during the night.  

In July 2004, a neurological consultation was performed to evaluate the Veteran's gait disturbance.  The neurologist felt that the Veteran possibly had some spondylosis.  A subsequent private treatment note showed that the Veteran's son-in-law, Dr. B., an orthopedic surgeon, stated that the Veteran was recently found to have cervical myelopathy from advanced degenerative spondylosis.  An additional treatment record noted complaints of leg weakness and lumbar spine stenosis.  It was also noted that the Veteran used his hand to lift his left leg.  There was spinal claudication with slowly progressive leg weakness.  There was also evidence of cervical spondylosis with myelopathy.    

In August 2004, the Veteran had profound left leg problems.  Observation of ambulation indicated a very weak left leg.  Examination revealed isolated quadriceps weakness with some weakness into the hamstrings and foot evertors.  X-ray findings were significant at the L3-4 level which corresponded with motor weakness seen on examination.  He was given a L3-4 epidural injection.  One month later, the Veteran denied back or leg pain, however, the left leg appeared to be getting weaker.  

In October 2004, left foot drop was affecting the Veteran's gait and made him trip often.  A CT scan of the lumbar spine revealed moderate spinal stenosis and lateral recess stenosis at L3-4 and L4-5 related to disc bulging with ligamentous and facet hypertrophy.  A CT scan of the cervical spine revealed degenerative changes involving the disc spaces and facet joints with multilevel neural foraminal narrowing, most prominently on the left at C6.  

In January 2005, private inpatient treatment notes showed that the Veteran had progressive difficulty walking and caring for himself.  Evaluation revealed signs and symptoms consistent with cervical myelopathy.  Motor and sensory examination revealed findings consistent with an American Spinal Injury Association Class C spinal cord injury with motor level C7 on the left and right with lower extremity weakness not consistent with a spinal cord injury.  There were no reports consistent with loss of sacral function.  A CT scan of the brain was negative for intracranial pathology.  A MRI of the cervical spine revealed prominent central disc protrusion at C3-4 that caused marked central canal stenosis that narrowed the AP to approximately 4 millimeters.  A MRI of the lumbar spine revealed multilevel degenerative changes of the lumbar spine (L3-4, L4-5, L5-S1) with mild posterior facet hypertrophy at L2-3.  The Veteran underwent an anterior cervical diskectomy with fusion, cage, and plate for severe radiculopathy and myopathy.  

In March 2005, the Veteran underwent a VA QTC spine examination.  He complained of low back pain with numbing pain that traveled to the lower left leg.  He walked with a walker due to an abnormal gait.  The examiner diagnosed intervertebral disc syndrome with chronic pain and compression of nerve roots L3-S1 with findings of motor weakness of extension (4/5) and flexion (3/5) of the left knee and left plantar flexion (3/4) and left great toe extension (4/5).  In a June 2005, addendum opinion, the examiner stated that the Veteran had intermittent urinary incontinence and erectile dysfunction which he opined were caused by the Veteran's intervertebral disc syndrome.  

A March 2005 private treatment note revealed persistent weakness of the bilateral lower extremities, however, there was marked improvement status-post decompression.  

An August 2005 private treatment note revealed decreased motor strength of the bilateral lower extremities.  The diagnostic impression was claudication verses spinal stenosis with neurogenic symptoms of leg weakness and bladder outlet obstruction.  EMG and nerve conduction studies of the lower extremities were performed which concluded that mild distal axonal sensory was greater than motor peripheral neuropathy.  It was noted that the Veteran's sensation of a tight band around his lower extremities, stiffness while walking and leg clumsiness were residual myelopathic phenomena.  It was also noted that EMG studies were not particularly sensitive for lumbar spinal stenosis.  However, a subsequent private treatment note indicated that the EMG and nerve conduction studies showed findings consistent with myelopathy due to spinal stenosis.  The diagnostic impression was spinal stenosis with pseudoclaudication.  

Private treatment notes dating from March 2005 to March 2006 from Dr. B.'s partnered physicians at Coastal Physical Medical and Rehabilitation Services showed that in September 2005, a comprehensive work-up performed due to further sensory changes in the legs diagnosed lumbosacral myelopathy.  In February 2006, differential diagnoses included transient ischemic attacks or radiculopathy verses myelopathy at the lumbar region.  Subsequently, Dr. D., noted that he believed that worsening right lower extremity strength was due to lumbosacral radiculopathy or myelopathy.  In March 2006, the doctor stated that MRI results of the lumbar spine revealed degenerative disc and joint disease consistent with age and without disturbing evidence of neuropathy.  

In June 2006, a private treatment note revealed complaints of increased low back pain with increased difficulty ambulating.  Examination revealed tenderness in the lower lumbar area.  Diagnosis was a spinal stenosis flare-up.  The following day, the Veteran complained of low back pain on the outsides and he reported that his right leg was dragging for 1+ years.  Causal factors included lumbar stenosis and subsequent diagnosis of severe cervical stenosis.   

An August 2006 private treatment note from Coastal Physical Medical and Rehabilitation Services showed concern of a reoccurrence of spinal canal stenosis or of development of a syrinx upon follow-up for management of issues associated with spastic tetraplegia from a non-traumatic spinal cord injury.  In September, 2006, the Veteran reportedly learned to associate fluctuations in spasticity of his legs with sleep deprivation which the doctor stated was common.  A November 2006, a private treatment note showed atrophy of the legs upon neurologic examination.  A subsequent diagnostic assessment included degenerative arthritis with ambulatory dysfunction due to spinal stenosis.  

An April 2007, a private treatment note from Coastal Physical Medical and Rehabilitation Services showed notation of limited functional ambulation for the last 2 years related to cervical myelopathy.  

In August 2007, a private treatment note revealed increasing weakness very likely associated with steroid myopathy complicated by deconditioning and sedentary lifestyle.  

In May 2008, the Veteran was unable to walk due to spinal stenosis.  In July 2008, he was unable to detect microfilament on his feet bilaterally.  

A July 2008 statement from Dr. B., M.D., the Veteran's son-in-law and an orthopedic surgeon, indicated that the Veteran was a paraplegic in a wheelchair who had cervical spondylosis.  On top of that, the Veteran had lumbar stenosis which the doctor opined was a significant cause of the Veteran's lower extremity weakness and a significant source of disability of lower extremity dysfunction.  

In contrast, an October 2008 private treatment note from Dr. B., stated that the Veteran was status-post anterior cervical discectomy and fusion for severe cervical spinal stenosis which resulted in paraplegia of his lower extremities.  The Veteran was also status-post lumbar decompression for lumbar stenosis with relief of leg pain but without an increase in motor power.  The Veteran had a history of diabetes, atrial fibrillation, hypertension, but most importantly, a severe limitation of COPD that necessitated the use of power equipment.  Lower extremity function was maybe 3.5/5 throughout and light touch was decreased.  

In November 2008, a statement received from Peak Performance Sports and Physical Therapy indicated that while the Veteran had received treatment from that provider on prior occasion, he was never treated for a bilateral leg condition stemming from degenerative disc disease of the lumbar spine.

In March 2009, the Veteran was afforded a VA QTC examination with medical opinion to determine whether his service-connected degenerative joint and disc disease of the lumbar spine caused, contributed to, or aggravated a bilateral leg condition.  The Veteran reported diagnosis 12 years prior of spinal stenosis with peripheral neuropathy and weakness of his bilateral legs.  He was confined to a wheelchair and functionally unable to ambulate.  Coordination was abnormal with findings of gross imbalance to the point that he was unable to rise from his wheelchair without assistance.  Neurological examination of the lower extremities revealed abnormal motor function evidenced by grossly abnormal lower extremity weakness of flexion and extension at the hips, knees and ankles.  Sensory examination revealed only mildly diminished sensory tone, however, the examiner was unable to report true peripheral nerve sensory loss due to the Veteran's ability to sense light touch, pinprick, and temperature.  Reflexes of the lower extremities were 1+ upon ankle and knee jerk bilaterally.  Peripheral static nerve examination revealed semi-paralysis and motor dysfunction demonstrated by gross loss of motor strength.  Motor power was 3+/5 and there was no sensory dysfunction.  

The March 2009 QTC examiner diagnosed: 1) status-post cervical decompression with complications of axonal peripheral neuropathy of the bilateral lower extremities with residual motor and sensory loss and lumbar spinal stenosis and, 2) degenerative disease with bilateral lower extremity peripheral neuropathy with the most likely nerve involvement being the sciatic nerve.  Subjective factors included total loss of lower extremity function with motor and sensory loss from the hips to the toes.  Objective factors were marked loss of sensation in the legs and marked loss of motor function in the upper and lower legs.  
 
The March 2009 QTC examiner stated that there were 2 pathologies for the Veteran's peripheral nerve disease - cervical and lumbar.  The examiner opined that the current condition of axonal neuropathy is not caused by or a direct result of the Veteran's service-connected lumbar condition.  However, he further opined that axonal neuropathy is aggravated by the Veteran's service-connected lumbar condition.  The examiner stated that the medical records clearly support that the original lower extremity conditions are a result of the cervical conditions noted in the 2005 time frame, however, medical records also support that there is at least as likely as not involvement of the Veteran's lumbar stenosis.  The examiner stated that the degree of aggravation is speculative, but the mere question of aggravation is answered with clarity.  Regarding the degree of aggravation, the examiner stated that baseline manifestations could be best described by a February 2006 note which stated that strength in the bilateral lower limbs was 5/5 with symmetrical fine motor skills, slightly increased tone, with no clonus and sensation intact to soft touch and proprioception.  The examiner stated that the February 2006 examination was noted despite the 2005 note that stated that incomplete quadriplegia was a result of the cervico-pathology.  The examiner stated that it seemed less likely as not that the Veteran could have had incomplete quadriplegia in 2005 having had 5/5 lower extremity strength in 2006 to being incapacitated at the time of this March 2009 examination.  Therefore, it was the examiner's opinion that marked lower extremity weakness shown in 2005 never improved but worsened and the manifestations were prior to any discussion about lumbar pathology.  Therefore, the examiner concluded that the Veteran had a baseline of an inability to ambulate well with loss of strength and sensory loss in the lower extremities to a degree that caused significant impairment.  

Regarding increased manifestations of the bilateral neurological leg conditions that are proximately due to service-connected degenerative joint and disc disease of the lumbar spine and that are not due to natural progress, the examiner stated that it is very difficult to accurately state the manifestations that occurred after the lumbar stenosis diagnosis.  He stated that after the discovery or discussion of degenerative joint disease of the lumbar spine and spinal stenosis, there were notes that offered severe disability with full requirements of a wheelchair.  However, there is clear evidence from interpreting the treatment notes and an EMG study that the cervical pathology was and is the main pathological condition that lead to the neuropathic/myelopathy condition and lower extremity weakness and that the back condition is not the main focus of cause and effect.  In support, he noted a 2005 note that referenced incomplete quadriplegia secondary to cervical pathology.  The examiner stated that it would be mere speculation to attempt to detail the extent of change as a direct result of lumbar stenosis for two reasons.  First, he stated that there is no clear concise evidence that allows "us" to determine the impact of the lower extremity nerve damage as it relates to the cervical region as compared to the lumbar region.  In this regard, despite notation from the 2005 EMG study that stated that "EMG studies are not particularly sensitive for lumbar spinal stenosis," the examiner's interpretation was that the 2005 EMG study stated that there is little evidence to suggest that the cause of the nerve damage was from a lumbar source.  The second reason as to why the examiner stated that it would be mere speculation to attempt to detail the extent of change as a direct result of lumbar stenosis was that there needed to be new EMG and MRI studies done to evaluate for direct compression to at least make an attempt to offer an opinion.  

Therefore, the March 2009 VA QTC examiner opined that all of the information appears to represent that the lumbar stenosis, although present, is not or was not having a major impact on the nerve condition of the bilateral legs from 2005 to 2007.  From 2008 to the time of this examination, he stated that it would be mere speculation to offer an opinion on the degree that spinal stenosis is having on the lower extremity with the information contained in the medical record.  He stated that it is also very apparent that there is uncertainty from the medical doctors caring for the Veteran as to what exactly is causing lower extremity weakness to the degree of his impairment.  The examiner's opinions were based on the medical record, the differential diagnosis postulated in the reports, EMG studies, orthopedic notes and his own physical examination of the Veteran and medical experience of how lumbar spinal stenosis typically impacts a patient verses how other more aggressive causes of axonal and demyelinating nerve damage can present.  

In light of the conflicting medical evidence outlined herein that attributes the neurological conditions of the Veteran's bilateral legs to his nonservice-connected cervical spine condition and/or his service-connected degenerative joint and disc disease of the lumbar spine, and in light of the favorable opinion of the March 2009 examiner concerning aggravation, the Board concludes that the current evidence of record is in equipoise and the Veteran's axonal peripheral neuropathy of the bilateral lower extremities with residual motor and sensory loss is as likely as not aggravated by the Veteran's service-connected degenerative joint and disc disease of the lumbar spine.  Resolving reasonable doubt in the appellant's favor, service connection for axonal peripheral neuropathy of the bilateral lower extremities with residual motor and sensory loss secondary to service-connected degenerative joint and disc disease of the lumbar spine is granted.   


ORDER

Entitlement to service connection for axonal peripheral neuropathy of the bilateral lower extremities with residual motor and sensory loss is granted secondary to service-connected degenerative joint and disc disease of the lumbar spine.   


REMAND

Regarding the Veteran's claims for entitlement to special monthly compensation based on the need for aid and attendance or being housebound and for entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment, such issues are inextricably intertwined with the grant of service connection for axonal peripheral neuropathy of the bilateral lower extremities with residual motor and sensory loss.  Accordingly, these issues should be readjudicated following the assignment of disability ratings for those newly service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)(issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Following the assignment of appropriate disability evaluations for aggravation of the Veteran's axonal peripheral neuropathy of the bilateral lower extremities with residual motor and sensory loss, readjudicate the claims for entitlement to special monthly compensation based on the need for aid and attendance or being housebound and for entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment in light of all pertinent evidence and legal authority.  If the benefits are not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


